Citation Nr: 1752417	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2003 to August 2003, from March 2004 to July 2005, and from June 2007 to June 2008.  He also had additional periods of unverified service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2015, the Board remanded these matters for additional development.

In May 2016, the Board denied the Veteran's claim for increased ratings for his service connected PTSD, mechanical low back strain, and mechanical cervical muscle strain.  The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Order, the Court vacated the Board's May 2016 decision and remanded the matters for action consistent with the terms of a Joint Motion for Remand (JMR).   

As noted in the Board's March 2015 remand, the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a bilateral knee disorder and a traumatic brain injury were raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the Board's May 2016 decision provided an inadequate statement of the reasons or bases for its denial of an increase in the evaluation of the Veteran's PTSD.  They found the Board failed to provide analysis regarding the social and occupational impairment caused by the Veteran's PTSD symptoms or how they relate to the rating criteria.  

Further, the parties to the JMR found that the April 2015 VA examination regarding the Veteran's lumbar and cervical disabilities failed to adequately address why the examiner could not render an opinion regarding functional loss by addressing evidence in the record, to include the functional loss of limitation of motion the Veteran experiences during a flare-up or when his lumbar or cervical spine are repeatedly used over a period of time.  

Thus, in light of the above, the Board finds that a remand is warranted to afford the Veteran additional VA examinations regarding his PTSD and lumbar and cervical disabilities.  Additionally, the Veteran, through his representative, has asserted that his continued VA medical center (VAMC) treatment is not appropriately reflected in the record.  A review of the claims file shows that VA medical records dated through March 2015 are associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated from March 2015 to the present.  

2.  After completing the above, schedule the Veteran for a VA examination, by an appropriately qualified examiner, to determine the current severity of his service-connected PTSD.  Provide the claims file, including a copy of this REMAND and the JMR, to the examiner for review.  All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected PTSD disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD. 

All findings should be fully documented in the examination report.

3.  After completing the above, schedule the Veteran for a VA examination, by an appropriately qualified examiner, to determine the nature and extent of his service-connected lumbar and cervical disorders.  Provide the claims file, including a copy of this REMAND and the JMR, to the examiner for review.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.

(a) The examiner must conduct range of motion testing of both the cervical and lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

(b) The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  

(c) If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d) In addition, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and/or lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion. 

If the Veteran is not suffering from a flare of any of his conditions at the time of the examination, the examiner must ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  The examiner is asked to discuss the Veteran's assertion of flare-ups in the 2008 and 2010 examinations and assesses the functional loss that occurred during those flare-ups.  

If the examiner is unable to offer an opinion, it must be clear that the inability to provide such an opinion is based upon all due diligence in seeking relevant medical information. 

(e) Considering all findings, the examiner must also indicate whether the Veteran has intervertebral disc syndrome (IVDS)-and if so, the examiner must also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her cervical and/or lumbar spine disability, the examiner must specify their frequency and duration.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

